327 F.2d 667
Jose Adrian BARRAL and Gabriela Giralt, Appellants,v.UNITED STATES of America, Appellee.
No. 19723.
United States Court of Appeals Fifth Circuit.
February 19, 1964.

Appeal from United States District Court for the Southern District of Florida, Emett C. Choate, Judge.
Jack L. King, Miami, Fla., for appellants.
Daniel S. Pearson, Edward A. Kaufman, Asst. U. S. Attys., Miami, Fla., William A. Meadows, Jr., U. S. Atty., S. D. of Fla., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
Each of the several questions raised on this appeal by the appellants is answered contrary to their contentions by well-settled principles of law. No error is shown and the judgment of the district court is


2
Affirmed.